Case 1:18-cv-05292-AMD-RML Document 130 Filed 03/29/21 Page 1 of 16 PageID #: 2107



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   -------------------------------------------------------------X
   ISACCO JACKY SAADA,

                                           Petitioner,

                             – against –                               MEMORANDUM
                                                                       DECISION AND ORDER
                                                                       18-CV-5292 (AMD) (RML)
   NARKIS ALIZA GOLAN,
                                            Respondent.
   -------------------------------------------------------------X
   ANN M. DONNELLY, United States District Judge:

             On September 20, 2018, the petitioner, Isacco Jacky Saada, brought this case against the

   respondent, Narkis Aliza Golan, pursuant to the Hague Convention on the Civil Aspects of

   International Child Abduction, as implemented by the International Child Abduction Remedies

   Act, 22 U.S.C. §§ 9001-9011. On January 21, 2021, the Court of Appeals affirmed my May 5,

   2020 decision granting the petition and directing the respondent to return the couple’s son,

   B.A.S., to Italy. (ECF No. 116.) Now before the Court is the respondent’s motion to set aside

   the judgment pursuant to Rule 60(b) of the Federal Rules of Civil Procedure, or in the

   alternative, to stay the action pending her petition for writ of certiorari to the United States

   Supreme Court. (ECF No. 118.) For the reasons discussed below, the respondent’s motion is

   denied.

                                                  BACKGROUND

             The petitioner, an Italian citizen, alleged that in August of 2018, the respondent, an

   American citizen, wrongfully kept their minor son, B.A.S., in the United States. On October 13,

   2018, the petitioner filed an order to show cause requesting that he be allowed to visit with his

   son while the petition was pending. At a conference on October 16, 2018, I directed the parties

   to arrange for the petitioner to have supervised visitations with B.A.S. (ECF No. 118-2, Oct. 16,
Case 1:18-cv-05292-AMD-RML Document 130 Filed 03/29/21 Page 2 of 16 PageID #: 2108




   2018 Hearing Transcript (“Oct. 16, 2018 Hr’g Tr.”) 4:7-20.) The respondent expressed concern

   that the petitioner would use the supervised visits as a means to discover where she was living.

   (Id. at 4:21-25.) In the context of that discussion, I commented, “I don’t think – let’s just be

   clear here, so I wouldn’t think I would have to say this but obviously there’s not going to be any

   effort to try to determine where [the respondent] is; you’re not going to do that, are you?” (Id. at

   5:1-5.) The petitioner’s counsel responded that they would not try to locate the respondent, and

   that the supervised visitation would take place at a neutral location, so that the petitioner would

   not be able to follow the supervisor to the respondent’s apartment. (Id. at 5:6-9.) Although the

   parties discussed formalizing their visitation agreement and submitting it to the court for

   approval (see id. at 14:9-15:1), they did not do so. Nor did the respondent seek a protective

   order from this Court.

           In January of 2019, I held a nine-day bench trial during which the petitioner, the

   respondent, and numerous experts testified. In a March 22, 2019 decision, I found that B.A.S.

   was a habitual resident of Italy, and that while he would be subject to grave risk of harm upon

   repatriation, there were sufficient measures available in Italy that would ameliorate the risk to

   B.A.S. upon his return. (ECF No. 64 at 35.)1

           The Second Circuit affirmed the decision in part and vacated it in part. Saada v. Golan,

   930 F.3d 533, 537 (2d Cir. 2009) (Saada I). The Court agreed that Italy is B.A.S.’s “habitual

   residence” under the Hague Convention, but determined that certain ameliorative measures could

   not be enforced before B.A.S. was repatriated to Italy. Id. at 542-43. Accordingly, the Second

   Circuit remanded the case with instructions to ensure that the measures necessary for B.A.S.’s




   1
    I based the grave risk determination not on the petitioner’s violence to B.A.S., but because of B.A.S.’s
   exposure to violence between the petitioner and the respondent.
                                                        2
Case 1:18-cv-05292-AMD-RML Document 130 Filed 03/29/21 Page 3 of 16 PageID #: 2109




   safe repatriation could be “enforce[d] by the District Court or supported by other sufficient

   guarantees of performance.” Id. at 543.

          On May 5, 2020, after additional briefing and an extensive examination of the

   ameliorative measures available in Italy, I found that “the Italian courts are willing and able to

   resolve the parties’ multiple disputes, address the family’s history and ensure B.A.S.’s safety and

   well-being.” (ECF No. 108.) Indeed, both the petitioner and the respondent have legal counsel

   in Italy, and in December of 2019, the Italian court issued an order to help facilitate B.A.S.’s

   repatriation that included a protective order against the petitioner and an order requiring Italian

   social services to oversee his parenting classes and behavioral and psychoeducational therapy.

   (Id. at 6.) Moreover, the petitioner agreed to give the respondent a sum of money to allow her to

   live independently of the petitioner and his family upon her return. (Id. at 11.)2 Accordingly, I

   granted the petition and ordered that B.A.S. be returned to Italy. (Id. at 13.) On January 21,

   2021, the Court of Appeals affirmed that decision in its entirety. Saada v. Golan, 833 F. App’x

   829, 831 (2d Cir. 2020) (Saada II).

          On January 25, 2021, shortly after the Court of Appeals issued its mandate in Saada II,

   the respondent filed the instant motion seeking to vacate the May 5, 2020 order pursuant to Rule

   60(b)(2), based on “newly discovered evidence.” (ECF No. 118.) Describing my remarks at the

   October 16, 2018 proceeding as a “court order,” the respondent says that the petitioner “hired an

   investigator who surveilled B.A.S. and the respondent and took pictures of them in their

   apartment,” in “blatant violation” of the October 16, 2018 court order. (Id. at 1.) According to

   the respondent, the surveillance shows that the petitioner will not comply with my orders, which

   in turn demonstrates that he will not follow the Italian court’s protective orders. (Id. at 2.) In


   2
    The petitioner agreed to give the respondent between $30,000 and $60,000. (Compare ECF No. 94 at 3
   with ECF No. 102 at 2.) I ordered that he give her $150,000. (ECF No. 108 at 11.)
                                                     3
Case 1:18-cv-05292-AMD-RML Document 130 Filed 03/29/21 Page 4 of 16 PageID #: 2110




   short, the respondent argues that this “new” evidence establishes that B.A.S. will face a “grave

   risk of harm” that cannot be ameliorated, and therefore, the petition should be denied. 3

           To support her allegation of secret surveillance, the respondent submitted the transcript of

   a November 2020 conversation between the petitioner, his father, and a rabbi who was working

   with the respondent to help her secure a get. (ECF No. 118-1.)4 Unbeknownst to the petitioner,

   the respondent was listening in, and the call was being secretly recorded. (ECF No. 123-1, Feb.

   2, 2021 Conference Transcript (“Feb. 2, 2021 Conf. Tr.”) 3:15-19.)5 At one point, the petitioner

   opined that the respondent was not a good mother because “she, I know from information – I

   cannot tell you how, with investigators, that people told me – she bring[s] men[] to her place to

   have sex with her, different men[]. I have picture[s] of my son with different men.” (ECF No.

   118-1 at 13.) When the rabbi asked how the petitioner knew what the respondent did in her

   apartment, the petitioner said, “Don’t worry. I cannot tell you how I know, but I have proofs. . . .

   The lawyers who [inaudible] investigators . . . so I know.” (Id. at 14.)

           In opposing the motions to set aside the judgment and to stay, the petitioner represents

   that Kfir Hazan, an acquaintance of the respondent, contacted him in November of 2019 and

   offered to collect “damaging” evidence against the respondent in exchange for money. (ECF No.


   3
     The respondent’s counsel describes the petitioner’s actions as “a shocking intrusion into B.A.S.’s and
   Ms. Golan’s private lives and evidence a significant threat to their safety and wellbeing.” (ECF No. 118
   at 2.) Although the respondent’s counsel learned about the investigation in November of 2020, and
   despite their concern about the respondent’s safety and wellbeing, they did not file this motion until
   January 25, 2021.
   4
    “A Get is a divorce document under Jewish law that is given by a husband to his wife, without which a
   Jewish woman cannot remarry.” (ECF No. 118 at 2 n.3.)
   5
     It is not clear that this recording is admissible evidence. Although the respondent’s counsel represented
   that the rabbi recorded the call, they did not submit an affidavit from the rabbi attesting to this fact or
   authenticating the transcript of the recording. If the respondent recorded the conversation without either
   the petitioner’s or the rabbi’s consent, she would have violated New York law. See N.Y. Penal Law
   §§ 250.00, 250.05. Nevertheless, further inquiry into the admissibility of this conversation is unnecessary
   because its contents do not merit reconsideration of my May 5, 2020 order.

                                                       4
Case 1:18-cv-05292-AMD-RML Document 130 Filed 03/29/21 Page 5 of 16 PageID #: 2111




   121 at 1-2.) Mr. Hazan sent photographs and videos of himself with B.A.S., presumably taken

   inside the respondent’s New York apartment, and said that the respondent was doing drugs and

   engaging in “inappropriate” and “high-risk” behavior around B.A.S. (Id. at 2.)

          The petitioner told his attorneys what Mr. Hazan had alleged, and his attorneys decided to

   investigate the claims to determine whether B.A.S. was in any imminent danger. (Id. at 2.) The

   attorneys hired an investigator who took limited measures to ensure that B.A.S. was safe; the

   investigation lasted less than a week, and the investigator did not disclose the respondent’s

   address to the petitioner or his attorneys. (ECF No. 122 at 2.) The petitioner’s attorneys

   determined that Mr. Hazan’s allegations were not credible, and that he was just seeking to extort

   the petitioner. (Feb. 2, 2021 Conf. Tr. 14:13-16.) Accordingly, they took no further action. (Id.)

   Another person contacted the petitioner via Facebook in January of 2020, also offering to collect

   evidence against the respondent in exchange for money. (ECF No. 121 at 2.) The petitioner’s

   attorneys did not believe that this person was credible and took no further action to investigate or

   report his claims. (Feb. 2, 2021 Conf. Tr. 14:17-22.)

          The petitioner’s attorneys maintain that they never attempted to “discover” the

   respondent’s address. (Id. at 24:21.) At one point, in April of 2020, the respondent sent the

   petitioner two New York addresses via WhatsApp so that he could send gifts to B.A.S. (Id. at

   24:22-25; ECF No. 121-1 at 3-4.) When the petitioner submitted B.A.S.’s application for a

   United States Passport, the State Department confirmed that one of those two addresses was

   B.A.S.’s home address. (Feb. 2, 2021 Conf. Tr. 25:1-9.)

          The respondent challenges the petitioner’s credibility, and argues that his attorneys

   should have brought Mr. Hazan’s allegations to the attention of the Court in November of 2019,

   before hiring a private investigator. (Id. at 11:17-12:18.) According to the respondent, the



                                                    5
Case 1:18-cv-05292-AMD-RML Document 130 Filed 03/29/21 Page 6 of 16 PageID #: 2112




   decision by petitioner’s counsel to investigate Mr. Hazan’s claims—even if the petitioner was

   not directly involved—violated my order directing the petitioner not to try to locate the

   respondent during the 2018 trial, and is grounds for reconsideration of the order to return B.A.S.

   to Italy. (Id. at 12:19-13:1.)

                                             DISCUSSION

   I.      Motion to Set Aside the Judgment

           Rule 60(b) outlines the grounds for relief from a final judgment, order or proceeding,

   including “newly discovered evidence that, with reasonable diligence, could not have been

   discovered in time to move for a new trial under Rule 59(b)[.]” Fed. R. Civ. P. 60(b)(2). A Rule

   60(b)(2) motion must be made “no more than a year after the entry of the judgment or order or

   the date of the proceeding,” Fed. R. Civ. P. 60(c)(1), and may not be used “simply to relitigate

   matters settled by the original judgment.” MAVL Capitial, Inc. v. Marine Transp. Logistics, Inc.,

   771 F. App’x 56, 57 (2d Cir. 2019) (summary order) (quoting Donovan v. Sovereign Sec., Ltd.,

   726 F.2d 55, 60 (2d Cir. 1984)). The decision to grant a motion for relief under Rule 60(b) is left

   to the discretion of the court. Stevens v. Miller, 676 F.3d 62, 67 (2d Cir. 2012).

           To prevail on a motion for relief from a judgment on the grounds of newly discovered

   evidence, a party must establish that:

           (1) the newly discovered evidence was of facts that existed at the time of trial or other
           dispositive proceeding, (2) the movant must have been justifiably ignorant of them
           despite due diligence, (3) the evidence must be admissible and of such importance that it
           probably would have changed the outcome, and (4) the evidence must not be merely
           cumulative or impeaching.

   Metzler Inv. Gmbh v. Chipotle Mexican Grill, Inc., 970 F.3d 133, 146-47 (2d Cir. 2020) (quoting

   United States v. Int’l Bhd. of Teamsters, 247 F.3d 370, 392 (2d Cir. 2001)). “The burden of

   proof is on the party seeking relief from judgment.” Toppin v. Cty. of Nassau, 828 F. App’x 19,


                                                    6
Case 1:18-cv-05292-AMD-RML Document 130 Filed 03/29/21 Page 7 of 16 PageID #: 2113




   22 (2d Cir. 2020) (summary order) (quoting Int’l Bhd. of Teamsters, 247 F.3d at 391). Rule

   60(b) is “a mechanism for extraordinary judicial relief invoked only if the moving party

   demonstrates exceptional circumstances.” See Pelczar v. Pelczar, 833 F. App’x 872, 876 (2d

   Cir. 2020) (summary order) (quoting Ruotolo v. City of New York, 514 F.3d 184, 191 (2d Cir.

   2008)) (internal quotations omitted). The respondent has not established that she is entitled to

   relief from the judgment ordering B.A.S.’s return to Italy.

          There is a threshhold question as to whether the respondent’s motion was timely under

   Rule 60(c)(1). See Martha Graham Sch. & Dance Found., Inc. v. Martha Graham Ctr. of

   Contemp. Dance, Inc., 466 F.3d 97, 100 (2d Cir. 2006) (“The one-year limitation period for Rule

   60(b) motions is absolute.” (internal quotations omitted)). Generally, courts in this circuit have

   held that an appeal does not toll the one-year limitations period for bringing a motion for

   reconsideration based on newly discovered evidence. See Pryor v. Berryhill, 286 F. Supp. 3d

   471, 474 (E.D.N.Y. 2017) (collecting cases); see also King v. First Am. Investigations, Inc., 287

   F.3d 91, 94 (2d Cir. 2002) (“Such tolling is unnecessary because a Rule 60(b) motion ‘can be

   made even though an appeal has been taken and is pending.’” (quoting Transit Casualty Co. v.

   Security Trust Co., 441 F.2d 788, 791 (5th Cir. 1971))). However, if the Second Circuit’s ruling

   substantively changes the party’s legal position from that established by the judgment of the

   district court, the one-year clock does not begin to run until after the judgment of the district

   court on remand. See Martha Graham Sch. & Dance Found., 466 F.3d at 101.

          The Second Circuit substantively changed the respondent’s legal position by vacating the

   March 22, 2019 judgment in part with instructions to “consider whether there exist alternative

   ameliorative measures that are either enforceable by the District Court or supported by other

   sufficient guarantees of performance.” Saada I, 930 F.3d at 543. The respondent filed her Rule



                                                     7
Case 1:18-cv-05292-AMD-RML Document 130 Filed 03/29/21 Page 8 of 16 PageID #: 2114




   60(b) motion within one year of my May 5, 2020 order, which modified the judgment on

   remand; therefore, her motion is timely.

           It also appears that the respondent has met the first prong of the Rule 60(b)(2) test; the

   “newly discovered facts”—the investigation in November of 2019—existed at the time that I was

   considering the May 5, 2020 order.

           It is not clear when the respondent first learned about the November 2019 investigation.

   She maintains that she only learned of it during the recorded conversation with the rabbi a year

   later in November of 2020. (ECF No. 123 at 4.) The evidence of the respondent’s conversations

   with the petitioner seem quite clear that she knew about the investigation when it happened, or at

   least by April 26, 2020, when she told the petitioner, “You hired a private investigator, I know. I

   know. . . . It’s okay. I hired one, too. It’s fine.” (ECF No. 126 at 4; ECF No. 126-1 at 14.)6 In

   any event, even if the respondent was “justifiably ignorant” of the surveillance as of May 5,

   2020, despite “due diligence,” her motion must be denied because the evidence is not “of such

   importance that it probably would have changed the outcome” of the May 5, 2020 order. See

   Int’l Bhd. of Teamsters, 247 F.3d at 392.

           The respondent asks this Court to undo months of intercession and the implementation of

   protections by the Italian courts, as well as undertakings between the parties, based on vague



   6
     The respondent objects to the admission of two May 6, 2020 telephone conversations. (ECF No. 127 at
   1-2; see ECF Nos. 126-4, 126-5.) She argues that these conversations primarily concerned settlement
   negotiations between the parties and are therefore inadmissible under Rule 408 of the Federal Rules of
   Evidence. (Id. at 2.) In addition, the parties agreed in January of 2020 not to record their settlement
   conversations; the respondent argues that the petitioner breached this agreement by recording these
   conversations. (Id.) I need not consider the admissibility of these conversations as neither is relevant to
   the issues currently before me. Nor will I mediate a disagreement over the propriety of “secret
   recordings”—which seems to be the standard mode of operation between the parties—particularly when I
   am being asked to consider another set of secret recordings as the basis for this motion. In any event, the
   April 26, 2020 conversation appears to be a routine phone call between Mr. Saada, Ms. Golan, and B.A.S,
   not a settlement negotiation. (See ECF No. 126-3.) Therefore, I will consider statements made during
   that call, to the extent they are relevant.
                                                       8
Case 1:18-cv-05292-AMD-RML Document 130 Filed 03/29/21 Page 9 of 16 PageID #: 2115




   statements that the petitioner made during a divorce negotiation involving a third-party—that he

   had “information” about the respondent which he learned from “lawyers who [inaudible]

   investigators.” (ECF No. 118-1 at 13.) She submits no other evidence to support her claim that

   the petitioner tried to find out where she lived during the pendency of the petition, or that he

   hired someone to take pictures of her and B.A.S. inside her apartment. She does not claim that

   she ever saw him at or near her home, or that he sent people to harass her at that location. Nor

   did she produce pictures allegedly taken by the petitioner or an investigator, to support her claim

   that they were surveilling her inside of her apartment. Moreover, she has acknowledged that she

   knows Mr. Hazan, and that they are friends. (Feb. 2, 2021 Conf. Tr. 19:13-16.)

            The evidence also undercuts the respondent’s claim that she did not want the petitioner to

   know where she lived. Indeed, the parties’ relationship during the past eighteen months appears

   to have been commendably civil given their turbulent history. In April of 2020, the respondent

   sent the petitioner her address so that he could send things to B.A.S. (ECF No. 121-1 at 3-4.)

   Even if the petitioner had “discover[ed]” her address before she volunteered it, there is no

   evidence that he did anything to cause physical or psychological harm to either the respondent or

   B.A.S.

            Although I did not find the petitioner to be an entirely credible witness at trial, I have no

   reason to doubt the credibility of his attorneys. They corroborated that strangers contacted the

   petitioner, made serious accusations against the respondent and offered to collect evidence

   against her in exchange for money; one of them sent photographs and videos of himself with

   B.A.S., and alleged that the respondent was engaging in behavior that put B.A.S. at risk. (ECF

   No. 121 at 1-2.) The petitioner did not take any action himself. Rather, he turned to his lawyers

   for help. They hired an investigator to ensure that B.A.S. was safe. (Feb. 2, 2021 Conf. Tr.



                                                      9
Case 1:18-cv-05292-AMD-RML Document 130 Filed 03/29/21 Page 10 of 16 PageID #: 2116




   13:23-14:4.) Counsel explained that they did not want to raise the allegations with the Court or

   the Administration for Children’s Services (ACS) unless they had determined that they were

   credible. (Id. at 14:5-16.) Having determined that the allegations were not credible and that

   B.A.S. was safe, the petitioner’s attorneys ended the investigation and took no further action. 7

   Given the contentiousness of the litigation, the petitioner’s attorneys made a decision that they

   believed was in the best interest of both parties and B.A.S. (Id. at 16:17-25; 18:1-9.)

           Moreover, the investigation did not violate my October 16, 2018 directive that the

   petitioner should not try to find out where the respondent lived.8 As noted, the petitioner did not

   personally take any actions; he contacted his attorneys. The petitioner’s counsel represented that

   they did not learn where the respondent lived, nor did they give the petitioner, who has been in

   Italy for at least the past year, any information about the respondent’s whereabouts. (Id. at 25:9-

   12.)9 The respondent has offered nothing that contradicts counsel’s representations, and I have

   no reason to doubt their credibility as officers of the Court.

           In short, there is no evidence that the petitioner or his attorneys tried to find out where the

   respondent lived, certainly not during the trial or anytime thereafter. Knowledge of the limited

   investigation that did take place would not have changed the outcome of my May 5, 2020 order,

   because it does not establish that the petitioner has violated an order of this Court or that the


   7
    Reporting the allegations to the Court or to ACS would have almost certainly led to an investigation of
   some kind.
   8
     I am assuming for the sake of argument that the October 16, 2018 directive was the protective order that
   the respondent’s arguments assume. I made the directive in the context of supervised visitations, and it
   could be interpreted simply as a directive not to use supervised visitation as a means of discovering where
   the respondent lived. (Oct. 16, 2018 Hr’g Tr. 5:1-5.)
   9
    The respondent is correct that the petitioner’s attorneys are his “agents” and that their behavior is
   imputed to him. See Tufamerica, Inc. v. Hammond, No. 99-CV-10369, 2002 WL 1058059, at *9
   (S.D.N.Y. May 23, 2002) (“parties are bound by the acts of their freely-chosen attorneys” (citing Link v.
   Wabash R.R. Co., 370 U.S. 626, 633-34 (1962))). Because I do not find that the petitioner’s attorneys
   violated a court order, there is no liability to impute to the petitioner.


                                                       10
Case 1:18-cv-05292-AMD-RML Document 130 Filed 03/29/21 Page 11 of 16 PageID #: 2117




   protections put in place in Italy will be insufficient to protect B.A.S. from a grave risk of harm.

   The evidence is not sufficient grounds to reverse the judgment; therefore, the respondent’s

   motion to set aside the judgment is denied.

   II.        Motion for Stay

              At the February 2, 2021 conference, I told the parties that I intended to grant the

   respondent’s request for a stay pending her petition for a writ of certiorari to the U.S. Supreme

   Court. (Feb. 2, 2021 Conf. Tr. 32:6.) At that time, it was my understanding that B.A.S. was not

   able to travel because he had not yet received his United States passport. (Id. at 31:15-16.)

   Moreover, while the petitioner paid to have the passport expedited, it was not clear if B.A.S. was

   eligible for an expedited passport or how long it would take to secure. (ECF No. 120 at 1.) In

   fact, as the petitioner’s counsel advised on March 12, 2021, the State Department issued B.A.S.’s

   passport on January 27, 2021, and the respondent received it shortly thereafter. (ECF No. 129.)

   While I am somewhat puzzled that this was not brought to my attention during the February 2,

   2021 conference or in any of the subsequent briefing, it is clear that no practical barrier currently

   exists to B.A.S.’s return. Accordingly, I must reassess my decision to stay the action pending the

   petition to the Supreme Court to ensure that I give proper consideration to the concerns of both

   parties.

              In deciding whether to stay a return order in a Hague Convention case, courts must

   balance the “importance of the prompt return of children wrongfully removed or retained” with

   the concern that “shuttling children back and forth between parents and across international

   borders may be detrimental to those children.” Chafin v. Chafin, 568 U.S. 165, 178 (2013).

   “Staying the return of a child in an action under the Convention should hardly be a matter of

   course.” Friedrich v. Friedrich, 78 F.3d 1060, 1063 (6th Cir. 1996).



                                                       11
Case 1:18-cv-05292-AMD-RML Document 130 Filed 03/29/21 Page 12 of 16 PageID #: 2118




           Courts considering whether to stay a return order must apply the four traditional stay

   factors: “(1) whether the stay applicant has made a strong showing that he is likely to succeed on

   the merits; (2) whether the applicant will be irreparably injured absent a stay; (3) whether

   issuance of the stay will substantially injure the other parties interested in the proceeding; and (4)

   where the public interest lies.” Chafin, 568 U.S. at 179 (quoting Nken v. Holder, 556 U.S. 418,

   434 (2009)). A decision to stay the return should include an “appropriate consideration of the

   child’s best interests.” Id.

           a.      Likelihood of Success

           Given the small percentage of cases that the Supreme Court accepts each term, it is not

   likely that the respondent’s petition for certiorari will be successful. 10 This case does present an

   interesting legal question, which appears to be a matter of first impression before the Court. The

   Second Circuit requires the district court to determine whether there are ameliorative measures

   or undertakings in the country of habitual residence that can protect the child before it denies a

   Hague Convention petition based on the grave risk of harm exception. See Blondin v. Dubois,

   238 F.3d 153, 163 (2d Cir. 2001) (“before a court may deny repatriation on the ground that a

   grave risk of harm exists under Article 13(b), it must examine the full range of options that might

   make possible the safe return of a child to the home country”). However, other circuits have

   declined to impose this requirement and leave the decision to seek ameliorative measures or

   undertakings to the discretion of the district court. See Baran v. Beaty, 526 F.3d 1340, 1347

   (11th Cir. 2008); see also Cuellar v. Joyce, 596 F.3d 505, 510 (9th Cir. 2010) (questioning the

   requirement that the court should consider whether the home country can protect the child from



   10
     The Supreme Court “accepts 100-150 of the more than 7,000 cases that it is asked to review each year.”
   Supreme Court Procedures, U.S. Courts, https://www.uscourts.gov/about-federal-courts/educational-
   resources/about-educational-outreach/activity-resources/supreme-1 (last visited Mar. 28, 2021).
                                                     12
Case 1:18-cv-05292-AMD-RML Document 130 Filed 03/29/21 Page 13 of 16 PageID #: 2119




   grave risk); Van De Sande v. Van De Sande, 431 F.3d 567, 571 (7th Cir. 2005) (“to define the

   issue not as whether there is a grave risk of harm, but as whether the lawful custodian’s country

   has good laws or even as whether it both has and zealously enforces such laws, disregards the

   language of the Convention and its implementing statute”). Overall, this factor does not weigh

   strongly for or against a stay.

          b.      Irreparable Damage to the Respondent and B.A.S.

          I am not persuaded that the respondent will be irreparably injured absent a stay. The

   Italian court has put many protections in place to ensure the respondent’s safety in Italy, and she

   will have money to provide for herself and B.A.S. when they return. B.A.S.’s return would not

   moot the respondent’s claims or prevent her from continuing to litigate this action. See Chafin,

   568 U.S. at 180. If the return order is reversed, there are currently no substantial barriers that

   would prevent the respondent’s return to the United States with B.A.S. The respondent is a

   United States citizen and will retain sole custody of B.A.S. in Italy, at least until the custody

   dispute is resolved in the Italian courts; she should be able to return to the United States if the

   Court ultimately decides in her favor.

          The potential harm to B.A.S. from being “shuttled back and forth” is more pronounced.

   He is now four years-old, attends school, and has been diagnosed with mild autistic spectrum

   disorder, a condition that may make it more difficult for him to adapt to changes in his

   environment. (ECF No. 91 at 2, 22.) Although there is no evidence that B.A.S.’s needs will not

   be met in Italy (see ECF No. 96-1 at 9-10), the possibility that he may be uprooted again in a few

   months or a few years is concerning.

          On the other hand, if I stay the action and the return order is affirmed, he will have lost

   “precious months when [he] could have been readjusting to life in [his] country of habitual



                                                     13
Case 1:18-cv-05292-AMD-RML Document 130 Filed 03/29/21 Page 14 of 16 PageID #: 2120




   residence.” Chafin, 568 U.S. at 178. Moreover, “[a] removing parent must not be allowed to

   abduct a child and then—when brought to court—complain that the child has grown used to the

   surroundings to which they were abducted. Under the logic of the [Hague] Convention, it is the

   abduction that causes the pangs of subsequent return.” Lukic v. Elezovic, No. 20-CV-3110, 2021

   WL 804384, at *3 (E.D.N.Y. Mar. 3, 2021) (quoting Friedrich, 78 F.3d at 1068). I would

   encourage the parties to consider B.A.S.’s interests in deciding the timing of his return, but I

   cannot find that this factor weighs in favor of a stay.

          c.      Prejudice to the Petitioner

          This factor weighs against a stay. The Court ordered B.A.S.’s return to Italy almost two

   years ago, but he still resides in New York. Due to COVID-19, the petitioner has not been able

   to travel to see his son in over a year. (ECF No. 121 at 5.) I cannot ignore the fact that he is

   losing precious opportunities to be with his son during this formative time in the child’s

   development. The balance of harms weighs in the petitioner’s favor.

          d.      Public Interest

          “[T]he public interest, as relevant to a Hague Convention dispute, is primarily defined by

   the treaty itself, the express purpose of which is ‘to secure the prompt return of children

   wrongfully removed to or retained in any Contracting State.’” Hofmann v. Sender, No. 12-CV-

   8104, 2012 WL 8466673, at *1 (S.D.N.Y. Dec. 20, 2012) (quoting Hague Convention on the

   Civil Aspects of International Child Abduction art. 1, Oct. 25, 1980). “The aim of the

   Convention is to secure prompt return of the child to the correct jurisdiction, and any

   unnecessary delay renders the subsequent return more difficult for the child, and subsequent

   adjudication more difficult for the foreign court.” Haimdas v. Haimdas, 720 F. Supp. 2d 183,

   211 (E.D.N.Y.), aff’d, 401 F. App’x 567 (2d Cir. 2010) (quoting Friedrich, 78 F.3d at 1063).



                                                    14
Case 1:18-cv-05292-AMD-RML Document 130 Filed 03/29/21 Page 15 of 16 PageID #: 2121




          Public interest cautions against further delay of my return order. This case has been

   pending for over two years, and the litigation could continue for several more years depending

   on the Supreme Court’s determination. Continued delay, where there is no clear risk of

   irreparable harm, does not further the goals of the Hague Convention. See Chafin, 568 U.S. at

   179 (“If losing parents were effectively guaranteed a stay, it seems likely that more would

   appeal, a scenario that would undermine the goal of prompt return and the best interests of

   children who should in fact be returned.”). Therefore, this factor weighs against a stay.

          Weighing all the factors, I find a stay that would delay B.A.S.’s return indefinitely no

   longer serves either B.A.S.’s best interests or the important considerations of the Hague

   Convention. I therefore decline to stay the case pending the outcome of the respondent’s petition

   to the Supreme Court. I will stay the judgment an additional 60 days from the date of this order

   to allow the parties to make travel arrangements and to provide adequate transition time for

   B.A.S. The parties are encouraged to work together for B.A.S.’s benefit during this transition

   period. Further extension of this stay, without the consent of both parties, is unlikely.




                                                    15
Case 1:18-cv-05292-AMD-RML Document 130 Filed 03/29/21 Page 16 of 16 PageID #: 2122




                                             CONCLUSION

          The respondent’s motion to vacate the judgment is denied. Accordingly, the petition is

   granted and B.A.S. must be returned to Italy. The Clerk of Court is respectfully directed to enter

   judgment in favor of the petitioner. The Court will stay the judgment for 60 days to allow the

   parties to finalize travel arrangements to Italy. The parties are directed to submit a joint status

   report 30 days from the date of this order updating the Court on the progress of their

   arrangements.



   SO ORDERED.



                                                                    s/Ann M. Donnelly
                                                                  ___________________________
                                                                  ANN M. DONNELLY
                                                                  United States District Judge

   Dated: Brooklyn, New York
          March 29, 2021




                                                    16
